Citation Nr: 1637901	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange, and/or secondary to service-connected posttraumatic stress disorder (PTSD).

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus           type II, and/or service-connected PTSD.


REPRESENTATION

Appellant represented by:	James McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.                    

The case is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A Board videoconference hearing was held April 2014.

The Board originally remanded the case in March 2015.  The RO since granted a claim then on appeal for service connection for PTSD.  

Subsequently, a November 2015 Board decision denied service connection for alcohol abuse secondary to PTSD.  The Board remanded the claim of service connection for diabetes mellitus for VA medical opinion, along with petition to reopen service connection for erectile dysfunction.    

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the inherent delay but will remand this case.  

The continuing issue to resolve is clarification on the diagnosis of diabetes mellitus implicated, type I or II of the same condition.  If type II diabetes, presumptive service connection would be awarded given the Veteran's Agent Orange exposure from his Vietnam service.  See 38 C.F.R. § 3.309(e) (2015).  Otherwise, the claim still could be proven by competent medical evidence, if not the presumption as to type I diabetes.

In response to the Board's remand directive, March 2016 addendum was obtained to the June 2015 VA Compensation and Pension examination.  In the addendum the           VA examiner stood by the assessment that diabetes mellitus was type I, and was not incurred in active service or within a year of separation.  In direct response to the terms of the Board's remand directive, the examiner indicated the diagnosis had not changed after reviewing recent treatment records.  Moreover, the examiner explained that there was no way to determine what type of diabetes mellitus                  the Veteran had, type I or II.  The examiner stated, contrary to the allegation that "if fasting C-peptide is over 1 than a type II diagnosis applies," such a test would be of no use.  Rather, no available test of any kind could differentiate between type I and type II, particularly as the Veteran had experienced the condition for many years.  The examiner stated he had consulted a VA endocrinologist by phone who categorically agreed with him.  There was no means to distinguish between type I and II diabetes history the examiner was left with the Veteran's presentation and history.  This was consistent with a diagnostic of type I diabetes.

Notwithstanding the above, and accepting too that the examiner provided a reasoned opinion, the record still shows some contrary information indeed plainly stating that the two forms of diabetes can be distinguished.  A Mayo Clinic article, forwarded by the Veteran's agent-representative April 2016: "If you receive a diagnosis of diabetes, your doctor will also run blood tests to check for autoantibodies that are common in type 1 diabetes.  These tests help your doctor distinguish between type I and type II diabetes.  The presence of ketones -- byproducts from the breakdown of fat -- in your urine also suggests type I diabetes, rather than type II."  At least one other article forwarded and incorporated into the Veterans Benefits Management System (VBMS) electronic folder, refers to similar verifiable tests and an autoimmune nature of type I diabetes.   

In light of this information re-examination is required.  The Mayo Clinic medical treatise evidence is on point, if obviously not decisive.  See Timberlake v. Gober,  14 Vet. App. 122, 130 (2000); Wallin v. West, 11 Vet. App. 509, 514 (1998).              The examination should include sufficient review of the treatise evidence.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination, by at minimum two endocrinologists (not including any prior VA examiner in this case).  (If best suited to answering     the questions directed below, only one physician need actually conduct a physical examination; the remaining examiner(s) input consisting of opinion on whether objective testing to resolve exact diagnosis is warranted, all general medical information having been taken into account.)  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.                    

Physical examination for claimed condition of diabetes mellitus should be completed.  The Veteran must be evaluated with regard to whether his diabetes mellitus is either the type I, or type II condition.  (The importance is that type II diabetes would entail application of presumptive Agent Orange exposure).

It is imperative that the VA examiner(s) review                     the Veteran's medical history, but first determine if there is any laboratory based blood tests or similar process that can distinguish between type I and type II diabetes mellitus.  Consider in this regard the Mayo Clinic article received April 2016 (stating level of autoantibodies; and/or ketones, as known indicators), along with other medical literature that is on file.  It is essential that any relevant lab test be completed if Veteran concurs.  Also,               if earlier lab test results on file clarifies the situation, cite to these.        

The examiner(s) should provide a detailed rationale for any opinion expressed.  If for whatever reason an opinion is not possible without resort to speculation, indicate this and explain fully the reason why this is the case.    

2. Review the claims file. If any directive specified in this remand has not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Readjudicate the claims on appeal (including inextricably intertwined matter of claim for service connection for erectile dysfunction secondary to diabetes mellitus and/or service-connected PTSD), based on all additional evidence received.  If any benefit sought                 on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

